By the Court, McKinstry, J.:
This is a bill to vacate and annul a patent for lands issued by the authorities of the State to one Buiek, grantor of defendant.
Previous to the date of the patent, the said Buick, and one Sherman, had applied for the land; a contest had arisen between them in the State Land Office; the Surveyor-General had ordered a reference of the contest to the Third District Court for Santa Clara County, and in accordance with said order, Sherman had brought his action in that court. This action was pending and undetermined when the patent was issued.
No officers of the State had power to issue the patent until the proceedings in the Third District Court had been terminated. (Stats. 1867-8, p. 511.)
It is said that defendant was a purchaser in good faith. But the patent was void, and the doctrine of purchasers for a valuable consideration, without notice, under the registry acts, had no application.
Judgment reversed, and cause remanded for a new trial.